IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT




                                          No. 95-20793
                                        Summary Calendar


                                UNITED STATES OF AMERICA,

                                                                                  Plaintiff-Appellee,

                                               versus

                                       JULIAN ESPARZA,

                                                                               Defendant-Appellant.


                           Appeal from the United States District Court
                               for the Southern District of Texas
                                   (CR H 87 1, CA H 95 295)

                                           April 12, 1996

Before JOHNSON, DUHE and BENAVIDES, Circuit Judges.

Per Curiam:*

       Julian Esparza appeals from the district court’s order denying his motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255. There is no merit to Esparza’s claim

that he was deprived of effective assistance of counsel because his counsel failed to call an expert
witness or to challenge the testimony of certain witnesses. Cf. Johnson v. Scott, 68 F.3d 106, 111

(5th Cir. 1995), petition for cert. filed, (U.S. Jan. 16, 1996) (No. 95-7530) and Alexander v.

McCotter, 775 F.2d 595, 602 (5th Cir. 1985).

       Esparza’s remaining issues are procedurally barred. See United States v. Drobny, 955
F.2d 990, 994-95 (5th Cir. 1992).

       We do not address Esparza’s arguments that his counsel failed to prepare a defense for



*
    Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
trial, consult with Esparza, present Esparza’s version of the facts, investigate the facts, interview

witnesses, review the Government’s evidence, impeach the Government’s witnesses, and object to

the documentary evidence because they are all raised for the first time in Esparza’s reply brief.

See United States v. Prince, 868 F.2d 1379, 1386 (5th Cir.), cert. Denied, 493 U.S. 932 (1989).

AFFIRMED.




                                                  2